UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 14-7579


TORRY T. LEWIS,

                    Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA; MR. HOLLINGSWORTH, Warden,

                    Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:14-cv-00478-HEH-MHL)


Submitted: December 27, 2018                                      Decided: January 8, 2019


Before NIEMEYER, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Torry T. Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Torry T. Lewis, a federal prisoner, appeals the district court’s order dismissing his

28 U.S.C. § 2241 (2012) petition for lack of jurisdiction. Applying our recent decision in

United States v. Wheeler, 886 F.3d 415 (4th Cir. 2018), petition for cert. filed, __

U.S.L.W. __ (U.S. Oct. 3, 2018) (No. 18-420), we conclude that Lewis cannot challenge

his sentence under § 2241 because he has failed to satisfy the requirements of the savings

clause of 28 U.S.C. § 2255(e) (2012). Accordingly, we grant leave to proceed in forma

pauperis and affirm the district court’s judgment.     We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2